Name: Commission Regulation (EU) 2016/54 of 19 January 2016 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards inclusion of gamma-glutamyl-valyl-glycine in the Union list of flavouring substances (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  consumption;  marketing;  health
 Date Published: nan

 20.1.2016 EN Official Journal of the European Union L 13/40 COMMISSION REGULATION (EU) 2016/54 of 19 January 2016 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards inclusion of gamma-glutamyl-valyl-glycine in the Union list of flavouring substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Article 11(3), Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials approved for use in and on foods and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) adopted the list of flavouring substances and introduced that list in Part A of Annex I to Regulation (EC) No 1334/2008. (3) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application submitted by a Member State or by an interested party. (4) On 21 March 2013, an application was submitted to the Commission for authorisation of the use of gamma-glutamyl-valyl-glycine [FL-no: 17.038] as a flavouring substance. The application was notified to the European Food Safety Authority (the Authority) for its opinion. The application was also made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (5) The Authority evaluated the safety of gamma-glutamyl-valyl-glycine [FL-no: 17.038] when used as a flavouring substance (4) and concluded that its use does not give rise to safety concerns at its estimated level of intake as a flavouring substance. (6) The Union list referred to in Regulation (EC) No 1334/2008 is intended to regulate only the use of flavouring substances which are added to food in order to impart or modify odour and/or taste. Substance [FL-no: 17.038] could also be added to food for other purposes than flavouring and such uses remain subject to other rules. This Regulation lays down conditions of use which relate solely to the use of [FL-no: 17.038] as a flavouring substance. (7) Part A of Annex I to Regulation (EC) No 1334/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1). (4) EFSA Journal 2014;12(4):3625. ANNEX In Part A, Section 2 of Annex I to Regulation (EC) No 1334/2008 the following entry concerning [FL-no: 17.038] is added at the end of the table: 17.038 gamma-glutamyl-valyl-glycine 338837-70-6 2123 5-oxo-L-prolyl-L-valyl-glycine (PCA-Val-Gly) and L-alpha-glutamyl-L-valyl-glycine less than 0,7 %, L-gamma-glutamyl-L-valyl-L-valyl-glycine less than 2,0 %, Toluene not detectable (l.o.d. 10 mg/kg) Restrictions for use as a flavouring substance: In category 1  not more than 50 mg/kg In categories 2 and 5  not more than 60 mg/kg In category 6.3, breakfast cereals,  not more than 160 mg/kg In category 7.2  not more than 60 mg/kg In category 8  not more than 45 mg/kg In category 12  not more than 160 mg/kg In category 14.1  not more than 15 mg/kg In category 15  not more than 160 mg/kg EFSA